Citation Nr: 0618233	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  96-05 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for cirrhosis of the 
liver.

3.  Entitlement to an increased evaluation for residuals of a 
low back injury, currently evaluated as 20 percent disabling.

4.  Entitlement to a compensable evaluation for calluses of 
the feet. 

5.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TDIU).

6.  Entitlement to an effective date earlier than September 
16, 2004, for assignment of a 20 percent rating for 
degenerative disc disease of the cervical spine.

7.  Entitlement to an effective date earlier than September 
17, 2004, for assignment of a 30 percent rating for bilateral 
defective hearing.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1967.

This matter comes before the Board of Veterans' Appeals on 
appeal from September 1993 and December 1997 rating decisions 
of the Winston-Salem, North Carolina Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The appeal was remanded in December 2000 for further 
development.

The issues of entitlement to earlier effective dates for the 
assignment of ratings for cervical spine and hearing loss 
disorders are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's diabetes mellitus did not begin in service, 
it began more than one year after he completed his active 
service, and diabetes mellitus is not the result of a service 
connected disease or injury.

2.  The veteran does not have cirrhosis of the liver.

3.  For the period prior to September 26, 2003, residuals of 
a low back injury were not manifested by a severe limitation 
of motion of the lumbosacral spine; ankylosis of the lumbar 
spine; or a severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.

4.  For the period since September 26, 2003, the veteran's 
residuals of a low back injury have not been manifested by 
forward flexion of the thoracolumbar spine that is limited to 
30 degrees or less; or by favorable ankylosis of the entire 
thoracolumbar spine.

5.  For the period prior to September 26, 2003, residuals of 
a low back injury were not manifested by severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.

6.  For the period since September 26, 2003, residuals of a 
low back injury have not been manifested by incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.

7.  Prior to August 30, 2002, calluses of the feet were not 
manifested by superficial scars which were deep, productive 
of limitation of bilateral foot motion or function, unstable, 
or objectively painful.

8.  Since August 30, 2002, calluses of the feet do not cover 
an area of 144 square inches (929 sq. cm.) or greater; and 
they are not unstable, productive of a limitation of foot 
function, or objectively painful on examination.

9.  The veteran's service-connected disabilities are 
dermatophytosis, evaluated as 30 percent disabling; hearing 
loss, evaluated as 30 percent disabling; residuals of a low 
back injury, evaluated as 20 percent disabling; degenerative 
disc disease of the cervical spine, evaluated as 20 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
inguinal hernia, evaluated as 0 percent disabling; and 
calluses of the feet, evaluated as 0 percent disabling.  

10.  The veteran's service-connected disabilities are not 
sufficiently severe as to preclude him from obtaining and 
retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, and diabetes mellitus may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2005).

2.  Cirrhosis of the liver was not incurred in or aggravated 
by active military service, and cirrhosis of the liver may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309.

3.  Prior to September 26, 2003, the criteria for an 
evaluation in excess of 20 percent for residuals of a low 
back injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (2002)

4.  Since September 26, 2003, the criteria for an evaluation 
in excess of 20 percent for residuals of a low back injury 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2005).

5.  During the appellate period, the criteria for a 
compensable disability evaluation for calluses of the feet 
were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805, 7806, 7819 
(2005).

6.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.18 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2003, 
amongst other documents, fulfill the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice 
of the type of evidence necessary to establish a 
disability rating or effective date for the service 
connection claims, and a failure to provide notice of 
the type of evidence necessary to establish an effective 
date for the increased rating claims.  The claims were 
readjudicated in a December 2004 supplemental statement 
of the case.  The failure to provide notice of the type 
of evidence necessary to establish an effective date for 
the disabilities on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claims, and any questions as to the appropriate 
disability ratings or effective date to be assigned are 
moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  While complete VCAA notice was not 
provided prior to the AOJ decision any defect with respect to 
the timing of the VCAA notice requirement was harmless, and 
the appellant has not been prejudiced thereby.  The content 
of the notices provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  The purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran that error is harmless since there is no evidence the 
error reasonably affects the fairness of the adjudication. 
 ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
diabetes mellitus and cirrhosis of the liver are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Diabetes mellitus

Background

Service medical records are negative for treatment or 
diagnosis of diabetes mellitus or related symptoms.  The 
veteran did not serve in the Republic of Vietnam.  The 
veteran's July 1967 separation examination showed normal 
clinical evaluation of endocrine system.  Urinalysis was 
negative for sugar.

VA treatment records dated in 1991 show treatment with a 
diabetic diet.  At his May 1993 VA examination, the veteran 
reported that he was told 8 months prior that he had diabetes 
mellitus.

VA treatment records dated May 1993 to May 2003 show 
educational instruction concerning a diabetic diet.  The 
diagnosis included diabetes mellitus under good control.  The 
veteran was advised to continue his medications.  The veteran 
was also diagnosed with diabetic retinopathy.

At his September 2004 VA examination, it was noted that the 
veteran's diabetes mellitus has existed since 1993.  The 
examiner noted that the etiology of the diabetes was unknown.  
It was noted that the veteran was obese which could be a 
triggering factor.  The examiner noted in an addendum that in 
her opinion the veteran's diabetes mellitus was not due to 
service.  

Analysis

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for diabetes 
mellitus.  The record shows that diabetes mellitus was first 
diagnosed in the 1990's more than 20 years after the 
veteran's separation from active duty.

The September 2004 VA examiner opined that the veteran's 
diabetes mellitus was not due to service.  

The Board has considered the veteran's own statements in 
support of his claim; however, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since the record 
does not reflect that the veteran possesses the medical 
training and expertise necessary to render an opinion 
concerning the diagnosis of diabetes mellitus, his lay 
statements are of no probative value in this regard.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

As the record shows no diabetes mellitus until many years 
after service and includes no competent medical opinion 
relating diabetes mellitus to service, a preponderance of the 
evidence is against the claim.  In addition, presumptive 
service connection for diabetes mellitus secondary to 
exposure to herbicides is not available because this veteran 
did not serve in Vietnam while on active duty.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309.  The benefit of the doubt 
doctrine is not for application, and entitlement to service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

B.  Cirrhosis of the liver.

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of liver disease.  

VA records show that the veteran was hospitalized from 
October to November 1978 for viral hepatitis.  

At his May 1993 VA examination, the veteran reported that he 
had hepatic toxicity from "one of the drugs prescribed for a 
service connected disability".  That drug was noted to be 
Darvocet.  It was not one of the various dermatologic 
medications he received.  The veteran gave a history of 
hepatitis in 1963 or 1964 with some slight jaundice of his 
eyes.  He felt that the liver problem came from taking 
Darvocet and Darvon over a long period of time.  

Following a physical examination, the examiner noted that a 
history of cirrhosis of the liver was not demonstrable on 
physical examination.  In order to definitively make this 
diagnosis, one would need a biopsy of the liver.  The 
examiner noted that if in fact the veteran did have cirrhosis 
of the liver, it would be more likely related to his diabetes 
mellitus and to his prior history of hepatitis and not 
related to the taking of Darvocet and Darvon.  The examiner 
noted that liver function tests did not support a diagnosis 
of cirrhosis of the liver.

At his October 1995 RO hearing, the veteran testified that 
while in service he had hepatitis and was also exposed to 
tuberculosis in service and felt that over the years taking 
of the same medication for so many years further aggravated 
or deteriorated his liver.  The veteran believed that someone 
had taken things out of his service medical records.

A November 1998 VA liver ultrasound showed normal liver size.  
Small echogenic areas within the liver of unclear nature were 
noted.  No masses were seen.  In January 1999 a CT scan of 
the liver showed liver, spleen, gallbladder, pancreas, and 
kidneys as unremarkable.  There was no abnormality of the 
liver seen to explain the diffuse echogenic areas of the 
liver seen on the ultrasound examination in November 1998.

At his September 2004 VA examination, the examiner indicated 
that there was no diagnosis of cirrhosis of the liver because 
there was no pathology to render a diagnosis.  The veteran 
reported a history of hepatitis C contracted in Korea.  The 
veteran was not receiving any treatment for a liver disorder.  
The examination revealed an obese abdomen only.  Laboratory 
findings showed that hepatitis panel had negative results for 
hepatitis A antibody, hepatitis B surface antigen, hepatitis 
B core antibody, and hepatitis C.

Analysis

There is no medical evidence that the veteran currently has 
cirrhosis of the liver.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
The Court further stated that where the proof is insufficient 
to establish a present disability there could be no valid 
claim for service connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for cirrhosis of the liver; however, there 
is no medical evidence of record, which establishes that the 
veteran currently has this disability.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.

III.  Increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

A.  Residuals of a low back injury

Background

A May 1993 VA examination noted that the veteran was obese.  
Forward bending of the lumbar spine was to 90 degrees, 
hyperextension was to 10 degrees.  There was negative 
straight leg raising to 60 degrees bilaterally.  Motor 
strength in the lower extremities was 5/5.  X-rays did not 
show evidence of significant pathology.  No radiculopathy was 
noted.  

At his April 1995 VA examination, the veteran reported pain 
in his lower back which radiated down his right leg.  He 
noted some decreased sensation in both feet which was not 
necessarily associated at the same time as the pain.  He had 
not noticed any bowel or bladder dysfunction.

The examination showed the veteran had a slow gait.  Lumbar 
flexion was to 40 degrees, extension to 10 degrees, and side 
flexion to the right and left was approximately 15 degrees.  
He had a positive straight leg raise for pain in the lower 
back with some mild radiation down to the thigh but no 
further.  Deep tendon reflexes were 1+ at the knees and 
ankles.  

The veteran had some mild decreased vibratory sensation in 
the heel region on the left foot but otherwise was intact.  
He was able to stand on his toes and his heels but was unable 
to walk in this manner.  The diagnosis was consistent with 
significant degenerative disease of the lumbar spine.  The 
only evidence of neurologic pathology was minimal hip flexor 
weakness on the right which was compatible with L-2 region 
which he stated he had injured his back in the 1960s.

At his October 1995 RO hearing, the veteran testified that 
his lower back disability hindered his motion, getting up, 
and sleeping.  He indicated that his back hurt ninety percent 
of the time.  He stated that he went to the VA hospital to 
get a shot for muscle spasms because he could not move.  The 
veteran indicated he was taking Motrin, Flexoril, and Tylenol 
3 for his back pain.  He testified that he had been going to 
the VA clinic regularly for his back since 1994.  He stated 
that there were some days that he could not get out of bed 
and sitting for too long bothered him.

VA treatment records dated May 1993 to September 1995 show 
that the veteran was seen for back pain with muscle spasm.  
An April 1996 radiology report showed mild disc space 
narrowing present at L5-S1, otherwise, alignment was intact.  
There was no evidence of fracture, no spondylolisthesis, or 
spondylolysis present.  The pedicles were intact.  

At his September 1997 VA examination, the veteran reported 
that his back hurt all the time.  It was noted that the 
veteran denied flare-ups, but pain, which he reported was 
continuous.  Examination showed no fixed deformities.  
Musculature of the back was normal.  The veteran had forward 
flexion of 65 degrees, backward extension to 30 degrees, 
right and left lateral flexion to 20 degrees, and bilateral 
rotation to 30 degrees.  He could stand on his toes and 
heels, and he could also squat.  There was objective evidence 
of pain on motion from the lumbosacral area.  

On the neurological examination deep tendon reflexes were 
normoactive.  Bilateral straight leg raising was negative at 
45 degrees bilaterally.  The veteran claimed numbness of the 
right great toe but the remainder of the L4 dermatome was 
negative on examination.  X-rays of the lumbosacral spine did 
show evidence of degenerative joint disease/ degenerative 
disc disease.  

At his September 2004 VA examination, the veteran reported 
constant lower back pain for 41 years which traveled down 
both legs and low back.  The pain was elicited by physical 
activity and stress and was relieved by medication.  At the 
time of pain he could not do anything.  He reported some 
transient numbness or tingling down the legs.  No history of 
herniated disc was noted.  He stated that the condition did 
not cause incapacitation.  The examiner noted that from the 
above condition the functional impairment showed the veteran 
could not do anything because of other co-morbid conditions 
like congestive heart failure and diabetes.  

It was noted that he required a powered wheelchair for 
ambulation because of congestive heart failure and chronic 
obstructive pulmonary disease (COPD).  The condition did not 
cause generalized muscle weakness or wasting.  Examination of 
the thoracolumbar spine revealed no complaints of radiating 
pain on movement.  Muscle spasms were absent and there was no 
tenderness.  There was positive straight leg raising 
bilaterally.  Flexion was to 60 degrees with pain at 60 
degrees; extension to 30 degrees with pain at 30 degrees; 
right and left lateral flexion to 30 degrees with pain at 30 
degrees; and right and left rotation to 30 degrees with pain 
at 30 degrees.  It was noted that range of motion was 
additionally limited by pain, fatigue, weakness, lack of 
endurance, and pain.  It was not additionally limited by 
incoordination.  There was no ankylosis of the spine and no 
signs of an intervertebral disc syndrome.

Neurological study revealed normal motor and sensory 
function.  Knee and ankle jerks were 3+ bilaterally.  The 
examiner opined that lower extremity neuropathy was due to 
the veteran's low back disorder since it was present for 
years prior to his diagnosis of diabetes.

Criteria

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups."  Id. at 206.

While this appeal was pending the applicable rating criteria 
for spinal disabilities under 38 C.F.R. § 4.71a, were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The veteran was notified of the change in 
criteria by a December 2004 supplemental statement of the 
case.

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Old Regulations.  At all times during the course of the 
appeal under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
traumatic arthritis is rated as degenerative arthritis.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289, unfavorable 
ankylosis of the lumbar spine warranted a 50 percent, rating 
and favorable ankylosis warranted a 40 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a moderate 
limitation of lumbar motion warranted a 20 percent 
evaluation, and a severe limitation of motion warranted a 40 
percent evaluation.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5285, residuals of a 
vertebral fracture without spinal cord involvement, abnormal 
mobility requiring a neck brace (jury mast) warranted a 60 
percent rating.  In other cases, the rating was to be in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable vertebral body deformity.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
evaluation for a lumbosacral strain required muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating was 
warranted if the lumbosacral strain was severe with listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 20 percent 
rating was warranted for intervertebral disc syndrome that is 
moderate in degree with recurring attacks.  A 40 percent 
rating was warranted for severe intervertebral disc syndrome 
with recurring attacks and little intermittent relief.  

New Regulations.  As noted above, 38 C.F.R. § 4.71a, a lumbar 
disorder such as that presented in this case is evaluated 
under the general formula for back disorders.  The rating 
criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In this respect, a 20 
percent rating is warranted where forward thoracolumbar spine 
flexion greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, with 
favorable ankylosis of the entire thoracolumbar spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a.

Note (2):  For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id.

Under Diagnostic Code 5293 (now codified as 38 C.F.R. § 
4.71a, Diagnostic Code 5243), the amended criteria direct 
that intervetebral disc syndrome be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The new criteria provide for a 40 percent 
disability rating for intervetebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervetebral disc syndrome that require bed 
rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervetebral disc syndrome that are present constantly, or 
nearly so.  Further, when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using criteria for the most appropriate orthopedic diagnostic 
code or codes.  Neurologic disabilities are to be evaluated 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Analysis

When the veteran's service connected residuals of a low back 
injury are evaluated under the old and new rating criteria, 
and in light of all the medical records, including reported 
degrees of lumbar motion, and effects of pain on use 
(38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995), it is found that the disorder is not productive 
of a severe lumbosacral strain.  Marked limitation of forward 
bending is not shown, nor is spinal listing, nor is abnormal 
mobility on forced motion.  Further, while there are signs of 
radiculopathy, there is no evidence of an intervetebral disc 
syndrome warranting a higher rating under either the old or 
new criteria for such a diagnosis.  Finally, given the 
absence of any competent evidence showing that forward 
thoracolumbar flexion is limited to 30 degrees or less, or 
thoracolumbar ankylosis, an increased rating under either 
rating criteria for evaluation of the veteran's back disorder 
is not warranted.

The September 1997 VA examination showed forward flexion of 
65 degrees, backward extension to 30 degrees, right and left 
lateral flexion to 20 degrees, and bilateral rotation to 30 
degrees.  This range of motion is not reflective of a severe 
limitation of lumbar motion.

The September 1997 examination showed no medical evidence 
supporting a rating greater than 20 percent under Diagnostic 
Code 5295.  There was no medical evidence of severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

The symptoms which are attributable to the veteran's service-
connected lumbar disability are not shown at any time to be 
of such a nature or severity or to result in such functional 
limitations as to warrant a schedular evaluation in excess of 
the assigned 20 percent rating under the new criteria.  The 
September 2004 VA examination of the thoracolumbar spine 
revealed no complaints of radiating pain on movement.  Muscle 
spasms were absent and there was no tenderness.  There was 
positive straight leg raising on the right and left.  Range 
of motion of the thoracolumbar spine was not sufficient for 
an evaluation in excess of 20 percent.  It was noted that 
range of motion was additionally limited by pain, fatigue, 
weakness, lack of endurance, and pain.  It was not 
additionally limited by incoordination.  There was no 
ankylosis of the spine and there were no signs of 
intervertebral disc syndrome.

When the residuals of the low back injury are evaluated under 
the new rating criteria, no more than a 20 percent rating is 
warranted, as the medical evidence does not show that the 
veteran had forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

B.  Calluses of the feet

Background

The Board notes that the veteran is also service connected 
for dermatophytosis with a 30 percent disability evaluation.

At his May 1993 VA examination, the veteran complained of 
severe calluses.  The examiner noted that the veteran had 
extensive calluses especially over the metatarsal heads 
bilaterally and the feet.  

At his April 1995 VA examination, the veteran complained of 
pain and callous formation.  Physical examination showed the 
veteran had marked drying, cracking, and cluster formation on 
the plantar aspect of both feet with a nondescript 
distribution.  The diagnosis noted that the foot examination 
was basically normal with the exception of the dry, scaling, 
cracking, and some minimal vibratory sensation loss.  The 
examiner believed the veteran's examination was most 
consistent with changes of the autonomic nervous system 
related to his diabetes rather than a primary foot pathology.

At his October 1995 RO hearing, the veteran testified that 
his calluses affected his walking.  He stated they were hard 
and as big as his little finger and at the bend of his little 
toe and big toe they cracked.  The veteran was given foot 
cream and powder.  He indicated that he had sponges between 
his toes and wore "slides" 80 percent of the time.  

The veteran's September 1997 VA examination showed severe 
onychomycosis of all digits on the feet.  The nails were 
extremely deformed.  The feet had heavy calluses on the 
plantar surface distal to the first digit on the right and 
left foot, on the fifth digits of the lateral aspect of each 
foot and on the left foot on the medial surface of the fifth 
digit.  There was heavy scale and some erythema on the feet 
which extended over the entire plantar surface and over into 
some of the medial surface on the medial side of each foot.  

At his September 2004 VA examination, the veteran reported 
pain, weakness, stiffness, swelling, and fatigue.  There was 
no functional impairment resulting from the above condition.  
The examination showed signs of skin disease located at 
plantar surfaces of both feet, calluses with exfoliation and 
abnormal texture of less than six square inches.  There was 
no ulceration, crusting, tissue loss, induration, 
inflexibility, hypopigmentation, hyperpigmentation, and 
limitation of motion.  Skin lesion coverage was 0 percent in 
the exposed area.  The skin lesion coverage relative to the 
whole body was less than 1 percent.  There were no signs of 
palmar erythema, or jaundice.  In an addendum, the examiner 
noted that the foot calluses caused pain, stiffness, general 
weakness, and swelling of both feet.  

Criteria

The RO evaluated the veteran's calluses of the feet as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7819.  Prior to August 30, 2002, that diagnostic code 
provided that benign new skin growths were to be rated as 
scars, or as for eczema dependent on location, extent and 
repugnant or otherwise disabling character of manifestations.

A December 2004 supplemental statement of the case notified 
the veteran of the new rating criteria.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The Board will apply the old criteria for rating skin 
disorders to the pre-August 30, 2002, time period and the new 
rating criteria for evaluating skin disorders to the term 
beginning on August 30, 2002.  Kuzma.

According to the Rating Schedule in effect prior to August 
30, 2002, Diagnostic Code 7803 provided a 10 percent 
evaluation if a superficial scar was poorly nourished with 
repeated ulceration.  Diagnostic Code 7804 provided a 10 
percent evaluation for superficial scars that were tender and 
painful on objective demonstration. Diagnostic Code 7805 
indicated that scars were to be evaluated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118 (2002).

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002), a 10 
percent evaluation was warranted when there was exfoliation, 
exudation, or itching involving an exposed area or an 
extensive area.

Effective on and after August 30, 2002, the revised 
regulations for evaluating service-connected skin disorders 
follow these criteria: A 10 percent evaluation is provided 
where 5 percent but less than 20 percent of the entire body 
or at least 5 percent but less than 20 percent of the exposed 
areas is affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressant drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  A zero percent rating is provided where 
less than 5 percent of the entire body or at least 5 percent 
but less than 5 percent of the exposed areas is affected, and 
no more than topical therapy is required during the past 12- 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2005).

Pursuant to the revised Rating Schedule, a 10 percent rating 
is applicable under Diagnostic Code 7802 for a scar other 
than on the head, face, or neck, that is superficial and does 
not cause limited motion, or if the area of the scar is 144 
square inches or greater.  The revised Diagnostic Code 7803 
provides a 10 percent rating for scars that are superficial 
and unstable.  A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial, painful 
on examination. An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  Other scars are to be rated 
based on limitation of function of the part affected under 
Diagnostic Code 7805.  38 C.F.R. § 4.118 (2005).

Analysis

Prior to August 30, 2002, the medical records do not show 
clinical evidence of calluses of the feet which were poorly 
nourished with repeated ulceration or superficial scars that 
were tender and painful on objective demonstration.  Hence, 
the veteran does not meet the criteria for a compensable 
rating under 38 C.F.R. § 4.118, and the benefit sought on 
appeal is denied.

Since August 30, 2002, the medical evidence does not indicate 
that the scars, rather than the underlying musculoskeletal 
pathology, result in any limitation of foot function.  In 
addition, the veteran's calluses were measured less than six 
square inches and coverage relative to the whole body was 
noted as less than 1 percent; the combined area of the 
calluses was not 144 square inches or greater.  It is found, 
therefore, that the criteria for a compensable rating based 
on either version of the rating criteria are not met.  Thus, 
the preponderance of the evidence is against the claim of 
entitlement to a compensable rating for calluses of the feet.

The relatively negative findings do not support an increased 
evaluation under Diagnostic Code 7806 for the service-
connected foot calluses under either the old, or the revised, 
rating criteria.  In this regard, the medical evidence does 
not show exfoliation, exudation, or itching involving an 
exposed surface or extensive area of the feet, nor does the 
evidence show at least 5 percent but less than 20 percent of 
exposed areas are affected, or that intermittent systemic 
therapy such as corticosteroids or other immunosuppressant 
drugs are required for a total duration of less than six 
weeks during the past 12-month period to warrant a 
compensable evaluation under this diagnostic Code.

Accordingly, as the preponderance of the competent evidence 
is against entitlement to an increased evaluation, the 
benefit sought on appeal is denied. 

IV.  TDIU

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2005).  If there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one must be 
rated at 40 percent or more and the combined rating must be 
at least 70 percent.  38 C.F.R. § 4.16(a). 

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  
Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

Here, the veteran is service connected for dermatophytosis, 
evaluated as 30 percent disabling; hearing loss, evaluated as 
30 percent disabling; residuals of a low back injury, 
evaluated as 20 percent disabling; degenerative disc disease 
of the cervical spine, evaluated as 20 percent disabling; 
tinnitus, evaluated as 10 percent disabling; inguinal hernia, 
evaluated as 0 percent disabling; and calluses of the feet, 
evaluated as 0 percent disabling.  The combined evaluation is 
70 percent.  Because the veteran does not have at least one 
service connected disability evaluation of 40 percent 
disabling, he fails to satisfy the minimum percentage 
requirements for TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disabilities alone are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, 
the issue is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A report from Stroup Sheet Metal Works dated June 1994, 
indicated that the veteran worked there from 1990 to February 
1993 as a roofing foreman, 50 to 60 hours per week.  It was 
noted that he terminated employment because he could no 
longer maintain his duties.

At his social and industrial conducted in April 1995, it was 
noted that the veteran appeared uncomfortable sitting and 
complained of back pain.  He also rubbed his hands together 
constantly during the interview.  He explained that he had 
numbness and pain in his hands and fingers.  He stated he 
rubbed them to help the circulations and stated his physical 
problems made it impossible for him to feel comfortable.

It was noted that the veteran spent most of his employment 
history in the construction field.  He did roofing work for 
several years and took a bricklaying course.  He also 
attended technical school and trained to be a hair stylist.  
The veteran's last roofing job ended after three years.  He 
stated he had worked in other construction areas but most of 
the time was spent in roofing and had not been employed since 
1992.  It was noted that he was not eligible for Social 
Security disability income.

The veteran indicated he had no prospects for future 
employment.  He stated that the problems with his hands would 
make it impossible for him to do any type of construction 
work.  He also had degenerative arthritis and a back problem 
that mad it impossible for him to engage in strenuous 
activities.  He also had impaired hearing and a skin rash 
that caused severe itching.  The examiner noted that the rash 
was rather unattractive looking and covered 80 percent of the 
veteran's body.

The impression was that the veteran had numerous physical 
problems at this time and apparently worked regularly doing 
construction work for many years.  Since his physical 
problems became so severe he was unable to do any type of 
work and had been unemployed since 1992.  The examiner 
indicated that it seemed unlikely that the veteran would be 
able to obtain or maintain employment with his current 
medical problems.

At his October 1995 RO hearing, the veteran testified that 
not being able to maintain employment was strictly because of 
his service connected disabilities.  The veteran indicated 
that he worked in roofing and as a brick mason and had an 8th 
grade education

VA medical records show that the veteran was admitted to the 
hospital in January 2002 for congestive heart failure 
exacerbation.  

The September 2004 VA examiner opined that the conditions of 
degenerative disc disease of the cervical spine, residuals of 
a low back injury, and calluses of the feet were not severe 
enough to cause significant limitation in the veteran's 
activities.  The veteran had a history of congestive heart 
failure and COPD causing him to be wheelchair bound with 
chronic oxygen therapy.

The record does not document the presence of functional 
limitations imposed by the veteran's service-connected 
disabilities alone which preclude the performance of 
substantially gainful employment.  The veteran may be 
unemployable due to his nonservice-connected disabilities, or 
due to a combination of other nonservice connected factors, 
but the preponderance of the competent evidence is against 
finding that he is unemployable due to his service connected 
disabilities alone.  The claim is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for cirrhosis of the liver 
is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a low back injury is denied.

Entitlement to a compensable evaluation for calluses of the 
feet is denied.

Entitlement to service connection for TDIU is denied.


REMAND

In this case, the RO sent the claimant a statement of the 
case in December 2005 concerning his claims of entitlement to 
earlier effective dates for increases to disability ratings 
for his degenerative disc disease of the cervical spine and 
bilateral hearing loss that included citations to VCAA.  The 
statement of the case; however, represents the first 
decisional document which notified the veteran of the 
standard used in assigning an effective date.  While the 
veteran has been offered an opportunity to respond, the claim 
has not been readjudicated as required under 38 U.S.C.A. 
§ 5103; Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006). 

Accordingly, this case is remanded for the following actions:

The RO must re-adjudicate the earlier 
effective date claims based on the entire 
record.  If the claims are not resolved 
to the satisfaction of the claimant, the 
claimant and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


